Interim Decision #1337

llama or SOETERBANK

In EXCLUSION Proceedings
A-11682044
Decided by Board May 14,1964
Since appellant's return to the United States from Canada following an overnight visit linked to cheating activities in a gambling game is not within
Rosenberg v. Fleati, 374 U.S. 449, it constitutes an entry upon which to predicate a ground of exclusion.
EXCLUDABLE: Act of 1952—Section 212(a) (20) (8 U.S.C. 1182(a) (20)1—No immigrant visa.
Act of 1952—Sectlan 212(a) (9) [g tun ng2 (a) (9)1—Convicted
of crime involving moral turpitude prior to entry.

The case comes forward on appeal from the order of the special inquiry officer dated February 7, 1964, finding the applicant inadmissible
on the grounds stated above and ordering that he be excluded and
deported from the United States.
The record relates to a native and citizen of Canada, 43 years old,
male, single, who applied on January 23, 1961, at Port Huron, Michigan, for admission as a returning alien lawfully admitted for permanent residence. He had been admitted as an immigrant at the port
of Detroit, Michigan, on January 20, 1960, and has eontinued to reside
in the United. States since that time except for brief absences to
Canada.

Deportation proceedings were previously instituted charging the
appellant to be subject to deportation under section 241(a) (4) of the
Immigrant and Nationality Act by reason of two convictions: on
September 12, 1955, obtaining money by false pretense in Algona,
Ontario, Canada; and on May 10, 1962, petit larceny in the Cleveland,
Ohio Municipal Court. The entry upon which the charges were laid
occurred in 1949 as a nonimmigrant prior to the appellant's basic entry
for permanent admission in 1960. The special inquiry officer ordered
the proceedings terminated since only one conviction followed the basis
entry and, on certification, the Board of Immigration Appeals on
522

Interim Decision #1337
December 31, 1963, ordered that no change be made in the order of the
special inquiry officer. The Service filed a motion with the Board to
reconsider its decision but by letter dated January 24, 1964, the Service
indicated that inasmuch as it ascertained that the alien left the United
States, 'was convicted on December 80, 1968, in London, Ontario, for
violation of Canadian Custom Act and was awaiting an exclusion
hearing, it was abandoning that motion in view of the circumstances.
The prior deportation proceedings are not pertinent to the present
exclusion proceedings in which the principal issue is excludability
under section 212(a) (9) of the Immigration and Nationality Act and
in which the petty offense exemption applied for in that section is not
available because of the commission of more than one said offense.
Counsel contends that the applicant was not seeking to make an
"entry" on January 23, 1964, after he departed to Canada on the previous day, citing Rosenberg v. Fleuti, 374 U.S. 449, since he had not
on the previous day made a departure "meaningfully interruptive of
the alien's permanent residence." It is not believed that the Fleuti
case is applicable for reasons which will be set forth more fully below.
The appellant and two others went to Oakville, Ontario, Canada,
on or about November 20, 1033, where they were arrested for "cheating
at play." 1 They were released on bond and are now awaiting trial
on this charge. The appellant on this occasion was also arrested and
convicted for having in his possession certain goods on which customs
duties had not been paid contrary to section 203(3) of the Canadian
Customs Act. (Exh. 6) These goods, included 686 dice and six decks
of playing cards. The appellant had previously been convicted on
September 12, 1955, in the Magistrate's Court, Algona District, Ontario, for the offense of "Obtaining Credit by False Pretenses" contrary to section 304(1) (b) of the Criminal Code of Canada and on
May 10, 1962, was convicted in Cleveland Municipal Court, Cleveland,
Ohio, for the offense of petty larceny.
The appellant testified that he worked part-time buying and selling
clothing and other merchandise for a surplus store. lie testified
that at the time of his departure on November 20, 1963, he intended
to visit his sister in Hamilton. The appellant was unable to offer any
explanation as to why the police wanted to look in the trunk of his
car which led to the finding of the goods for which he was arrested and
convicted. His testimony was that the quantity of the dice comprised
samples which he was to show or sell. The special inquiry officer has
found that the appellant's explanations lack conviction and, based
I Canadian Criminal Code (Rev. of 1953-4), Sec. 181: "Cheating at Play.
Every one who, with intent to defraud any person, cheats while playing a game,
or In the holding the stakes for a game, or in betting is guilty of an indictable
offense and is liable to imprisonment for two years."

523

Interim Decision #1337
upon the demeanor of the appellant, comes to the conclusion that the
purpose of the visit in November 1963 was to fleece by intentional fraud
and cheating other players in a gambling game. The appellant on
January 218, 1961, was returning from an overnight visit to Oakville,
Canada, occasioned by necessity of making a court appearance there in
connection with a criminal pending case in which he is under indictment for violation of section 181, Criminal Code of Canada, "Cheating
at play". Thin last trip and attempted entry is linked directly with the
November 1963 trip which resulted in the arrest for cheating at play
and Customs conviction.
In construing the term "entry" as used in section 101(a) (13) of
the Immigration and Nationality Act, the Supreme Court in Roam
berg v. Fleuti, 374 U.S. 449, concluded that it effectuates Congressional
purpube to construe the "intent" exception in that definition es meaning

an intent to depart in a manner which can be regarded as meaningfully interruptive of the alien's permanent residence. One of the
major factors set forth by the Court relevant to a determination of
whether such intent can be inferred, was the purpose of the visit, for
if the purpose of leaving the country was to accomplish some object
which was itself contrary to some policy reflected in our immigration
laws, it would appear that the interruption of residence thereby occurring would properly be regarded as meaningful. We believe that the
purpose of the visit, as found by the special inquiry officer, in the light
of all the facts appears not to have been the innocent, casual and brief
trip which occurred in the Fleuti case. It is concluded that the second
charge in the caption is sustained by the evidence.
The first ground for exclusion in the caption is laid under section
212(a) (20) of the Immigration and Nationality Act (8 U.S.C. 1182
(a) (20) ) in that the applicant, who seeks admission as an immigrant,
is not in possession of a valid immigrant visa or other valid entry document. The appellant's Form 1-151, alien registration receipt card,
was returned by the police of Oakville, Ontario to the immigration
authorities at Detroit, Michigan, on November 27, 1961, with the information that the card was found in an alley at the rear of the hotel in
that city. (Exh. 8). The appellant submitted an application for the
issuance of a new alien registration receipt card in lieu of the one which
he claimed to have lost on or about January 15, 1962. An effort was
made to return the lost card to the appellant but the letter was not delivered due to a wrong address. The record is somewhat confused but
apparently appellant did receive at least one new alien registration
card which he testified that he lost about three months prior to his last
entry. He knew he had lost the card but intended to make an application to the immigration officer at the time he returned on January 23,
524

Interim Decision #1337
1964, although he did not make any inquiry prior thereto whether he
would be admitted.
The record establishes that the respondent is not in possession of
a valid immigrant visa or other valid entry document in lieu thereof.
There is no evidence that the appellant was granted a waiver under
section 211(b) of the Immigration and Nationality Act in connection
with this return. from Oakville, Ontario, in November 1963. Upon
the present record we do not consider the appellant is worthy of the
exercise of the discretionary relief contained in section 211 (b) of the
Immigration and Nationality Act. The appeal from the excluding
decision of the special inquiry officer will be dismissed.
ORDER : It is ordered that the appeal from the excluding decision
of the special inquiry officer be and the same is hereby dismissed.

525

